--------------------------------------------------------------------------------

Exhibit 10.2
 
COMPASS MINERALS (CMP)
MANAGEMENT ANNUAL INCENTIVE COMPENSATION PLAN (MAIP)


(Fiscal Year 2014)


OVERVIEW


This is a discretionary incentive compensation plan adopted and established by
the CMP Board of Directors pursuant to the Compass Minerals International, Inc.
2005 Incentive Award Plan.  This plan is designed and authorized for execution
on an annual basis.  The policies, objectives, purposes and guidelines of this
plan are defined by the Compensation Committee, as designated by the Board.  All
awards and bonus payments described herein are entirely variable and at the sole
discretion of the Compensation Committee may be evaluated, modified or revoked
at any time.


All awards and bonus payments are based upon specific performance related
criterion and as such, are not considered standard payment for services and are
not guaranteed.


OBJECTIVES AND PURPOSE


The objective of the Management Annual Incentive Plan (MAIP) is to establish a
clear linkage between annual business results and alignment of compensation for
executives and key management contributors.


The purpose of this discretionary incentive plan is to:

· Reward employees for achieving and exceeding individual and CMP objectives.

· Promote teamwork across Business Units and Functions.

· Reinforce and motivate participants to fully utilize CMP resources and
continual efforts to maximize earnings, cash flow and growth.

· Establish Safety results as a common, primary multiplier for all MAIP awards.



ELIGIBILITY


Employee participation is based on recommendations of the CEO and the Executive
Staff.  The CEO, in keeping with established policies, determines and recommends
the individual awards for the executive and key management group.  These
participants are approved by the Compensation Committee.  A participant may be
removed from the Plan at any time at the discretion of the Company.


AWARD CRITERIA



· MAIP awards are dependent upon accomplishment of CMP Corporate and Business
Unit goals and objectives.  Payments will be based on performance targets
established for an incentive period beginning January 1 through December 31 of a
particular year.



Page | 1

--------------------------------------------------------------------------------

· The CEO and Senior Vice President Corporate Services will develop
recommendations for the Compensation Committee for the Target Percentage
assigned to executive and key participants in the MAIP Plan.  Each participant's
overall incentive award is capped and shall not exceed 200% of base salary.




· Participants in the MAIP are assigned an overall Target Percentage; this is a
percent of base salary and the corresponding dollar amount is the participant’s
Target Award.




o Example:  A participant with a base salary of $50,000 and Target Percentage

     of 10% would have a Target Award of $5,000 (= 100% of Target).



· Participant’s base salary reported as of December 31 of the performance year,
excluding bonuses, special pay and other forms of compensation, will be used to
calculate MAIP Awards.




· Overall MAIP payments (aggregate) made under this plan require approval of the
Compensation Committee.



In the event of an accounting restatement which reduces the corporate or
divisional financials on which this incentive award was based, the Company may,
at its sole discretion, require repayment from participants of all or any
portion of any incentive awards which were incorrectly stated or reduce any
compensation or other payments the participant would otherwise receive from the
Company by the amount of such repayment obligation.  All participants who
receive an MAIP incentive award shall be required to repay the amount specified
upon written notification.


PLAN DESIGN


Specific MAIP targets are established each year for each participant based on
goals relating to overall Company performance, business-unit performance,
environmental, health and safety and personal performance. Goals are specified
as follows:



 
·
Corporate Adjusted EBITDA

 
·
Business-unit Adjusted EBITDA (Adjusted EBITDA is Operating Income plus
depreciation and amortization each as applicable to the Business-unit and on a
combined basis.)

 
·
Cost Per Ton (Cost to produce finished goods divided by finished goods
production tons)

 
·
Personal Performance Objectives

 
·
Environmental, Health and Safety (“EHS”) Performance (Incidence rates)

Page | 2

--------------------------------------------------------------------------------

The weighting of these components is based on the responsibilities of the
participant. Targets for participants responsible for a business-unit differ
from those for participants with overall “corporate” responsibility (e.g.,
Finance ), as shown below:
 
SVP
Division (Salt, Specialty Fertilizer, CMP UK - Commercial)
 
Operations (including CMP UK Operations)
 
Corporate Enabling
Team Alignment
Plan Metric
Weighting
 
Team Alignment
Plan Metric
Weighting
 
Team Alignment
Plan Metric
Weighting
Corporate
Corporate EBITDA
50%
 
Corporate
Corporate EBITDA
50%
 
Corporate
Corporate EBITDA
80%
Division
Division EBITDA
30%
 
Operations
Cost Per Ton
20%
 
Personal
Personal Objectives
20%
Personal
Personal Objectives
20%
 
Operations
Wtg Avg NAS and Spec. Fert. EBITDA
10%
 
 
 
 
 
 
 
 
Personal
Personal Objectives
20%
 
 
 
 

 
VP
Division (Salt, Specialty Fertilizer, CMP UK - Commercial)
 
Operations (including CMP UK Operations)
 
Corporate Enabling
Team Alignment
Plan Metric
Weighting
 
Team Alignment
Plan Metric
Weighting
 
Team Alignment
Plan Metric
Weighting
Corporate
Corporate EBITDA
40%
 
Corporate
Corporate EBITDA
40%
 
Corporate
Corporate EBITDA
70%
Division
Division EBITDA
30%
 
Operations
Cost Per Ton
20%
 
Personal
Personal Objectives
30%
Personal
Personal Objectives
30%
 
Operations
Wtg Avg NAS and Spec. Fert. EBITDA
10%
 
 
 
 
 
 
 
 
Personal
Personal Objectives
30%
 
 
 
 

 
Directors/Managers
Division (Salt, Specialty Fertilizer, CMP UK - Commercial)
 
Operations (including CMP UK Operations)
 
Corporate Enabling
Team Alignment
Plan Metric
Weighting
 
Team Alignment
Plan Metric
Weighting
 
Team Alignment
Plan Metric
Weighting
Corporate
Corporate EBITDA
30%
 
Corporate
Corporate EBITDA
30%
 
Corporate
Corporate EBITDA
70%
Division
Division EBITDA
40%
 
Operations
Cost Per Ton
30%
 
Personal
Personal Objectives
30%
Personal
Personal Objectives
30%
 
Operations
Wtg Avg NAS and Spec. Fert. EBITDA
10%
 
 
 
 
 
 
 
 
Personal
Personal Objectives
30%
 
 
 
 

 
Safety Multiplier +/- 10% Applies to All Plans

 
Award levels with respect to EBITDA and Cost Per Ton are based on performance as
follows:
 
PERCENT OF GOAL ACHIEVED
 
PERCENT OF AIP TARGET PAID
≤  75%
 
0%
75%
25%
   100%
 
100%
≥ 150%
 
           200% (maximum)



Participants are evaluated on individual personal performance objectives, and
the maximum potential award for the personal performance portion of the
potential award equals 200% of the personal performance target.  Overall
payments for AIP awards may range from 0% to 200% of the AIP award target.
 
Finally, an EHS multiplier will be applied to the combined AIP award for all
components calculated above as follows:
 
EHS RATING ACHIEVED
 
MULTIPLER APPLIED
125% of goal
 
0.9
100% of goal
 
1.0
75% of goal
 
1.1



This EHS multiplier is also applied on a sliding scale in the ranges shown
above.


ALLOCATION OF PAYMENTS



Ø AIP bonus payments are made in the year following the year with respect to
which the bonus relates.  The actual payment will be made as soon as practical
after annual

Page | 3

--------------------------------------------------------------------------------

 
financial statements are available and upon final approval of the Compensation
Committee.

 

Ø To be eligible to receive an AIP bonus payment, a participant must have been
actively employed at the time of any approved pay-out or, if earlier, February
28 of the year following the year with respect to which the payment relates.




Ø Any participant who terminates employment, voluntarily or involuntarily, prior
to the approved pay-out date (or February 28, if earlier) will not receive an
AIP bonus payment, except as stipulated below:




o In the event of normal retirement, disability or death prior to the end of an
incentive period, an otherwise eligible participant may receive a pro-rated AIP
payment amount, provided an AIP award was approved for the applicable incentive
period.




o In the event of a change in ownership or control resulting in termination of
employment prior to end of the incentive period, an otherwise eligible
participant may receive a pro-rated AIP payment amount, provided an AIP award
was approved for the applicable incentive period.




Ø An employee hired into a position approved for participation after the
beginning of an incentive period may be considered for a pro-rated participation
in this plan upon recommendation of the Senior Vice President, Corporate
Services and CEO, unless other arrangements are approved as part of the offer
letter.




Ø AIP bonus payments are paid-out on a one-time basis as a lump-sum, in cash, as
such are considered compensation and reportable income for all tax reporting
purposes.




Ø AIP bonus payments are included in total annual earnings and must be counted
for the purpose of calculating 401k contributions, profit sharing contributions
and other applicable deductions.




Ø A participant, who is not meeting business objectives or job performance
expectations during an incentive period, may be removed from eligibility in the
AIP Plan upon approval of the SVP Corporate Services and the CEO.




Ø A participant on a Performance Improvement Plan for job performance is not
eligible to receive an AIP bonus payment.




Ø All Support Enabling functions will be paid on the Corporate Enabling plan. A
support enabling function is one that reports into an SVP Corporate Services or
the CFO.




Ø A participant must have a score of Solid (“3”) or better on their annual
Performance review to be eligible for an MAIP payout.



Page | 4

--------------------------------------------------------------------------------

This document supersedes all other documents that may establish or describe any
criteria for participation in this plan or any other Compass Minerals
compensation plan.  This plan can be modified or terminated at any time by the
President and CEO of the Company.  This document does not provide nor is it
intended to infer any instance of guarantee regarding participation or bonus
pay-out.  Furthermore, this document does not establish any contract of
employment between the Company and any employee, nor does it establish any
guarantee of employment for any specific period of time.
 
 
Page | 5

--------------------------------------------------------------------------------